Citation Nr: 1633991	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  12-02 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease with annular fissure and disc protrusion at L5-S1 from January 18, 2011, to November 16, 2011 and since January 1, 2012.

2.  Entitlement to a disability rating in excess of 10 percent for lumbar radiculopathy affecting the left lower extremity.

3.  Entitlement to a disability rating in excess of 10 percent for lumbar radiculopathy affecting the right lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 2001 to November 2004, including in the Southwest Asia Theater of Operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine that continued a 20 percent disability rating for the Veteran's lumbar spine disability.  Since that time, 10 percent disability ratings have been granted for lumbar radiculopathy affecting each lower extremity.  As these ratings have been awarded pursuant to development stemming from the rating decision under appeal, they are within the scope of the Board's jurisdiction and have been identified as such on the title page.  The Veteran is also currently in receipt of a temporary total evaluation for his low back condition from November 16, 2011, to January 1, 2012, based on surgical treatment necessitating convalescence.

The Veteran testified at a travel Board hearing before a Veterans Law Judge (VLJ) in May 2014.  A transcript of those proceedings is of record.  The Veteran has been notified that the VLJ who conducted his hearing has since retired and has been afforded the opportunity to have a new Board hearing conducted on his behalf.  However the Veteran has not indicated the desire to have a new hearing.  

In October 2014 the Board remanded this case for further development.  The case has returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that a higher disability rating is warranted for his low back disability.  At his February 2015 VA examination the Veteran reported having been denied Social Security Administration (SSA) Disability benefits in 2011 and 2014.  Although it is not entirely clear, it appears that the Veteran's SSA disability application may have been premised on the same disabilities currently under appeal.  Any relevant findings made by the SSA are evidence which must be considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001).  These records must be obtained on remand, and if such records cannot be located, a negative response from the SSA must be included in the Veteran's claims file.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Any outstanding VA treatment records should be obtained as well.  

Moreover, since the Veteran's February 2015 VA examination, the Court of Appeals for Veterans' Claims (CAVC) has held "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities." Correia v. McDonald, No. 13-3238, 2016 WL 3591858 at 8 (Vet. App. July 5, 2016).  The CAVC also stated that in order "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at *9.  Although it is unclear whether the CAVC meant for this requirement to apply to spinal disabilities, the Board finds that a new examination should be obtained on remand that addresses the CAVCs directive.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a medical examination, it must ensure that the examination and opinions therein are adequate).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his back symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.   Take appropriate steps to contact the SSA and attempt to obtain any records pertinent to the Veteran's award or denial of SSA disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision.  If such records cannot be located, a negative response from the SSA must be included in the Veteran's claims file, and he must be notified as to the unavailability of records.

3.  Obtain and associate any outstanding VA treatment records that pertain to the Veteran. 

4.  Schedule the Veteran for an examination by an appropriate VA medical professional to determine the current severity of his back disability.  The entire claims file, including any newly obtained treatment records, must be reviewed by the examiner and all necessary tests should be conducted.  

Specifically, the examiner is requested to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is unnecessary, he or she should explain why that is so.

The examiner should also opine as to the impact of the Veteran's disabilities on his daily activities and identify any motion or activities that would be restricted and the degree to which that would occur.

The examiner should also assess the current severity of the Veteran's radiculopathy.

5.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

